Title: Thomas Jefferson to Christopher Clark, 2 November 1815
From: Jefferson, Thomas
To: Clark, Christopher


          
            Dear Sir
            Poplar Forest Nov. 2. 15
          
          I arrived here two days ago, and have brought with me instruments for our project at the peaks. as I presume you would like to see something of the proceedings, you must be so good as to say when your business will permit you to be at home for three or four days; for I think it will take that time. to me, after tomorrow, all days will be equal; and the sooner the better while we have such fair and moderate weather. your earliest convenience therefore will suit me best, and you will be good enough to make it known to me by the bearer. I think I shall be obliged again to clamber to the top of the sharp peak. present me respectfully to mrs Clarke and accept the assurance of my great esteem and respect.
          Th: Jefferson
         